DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 1-11, 13,19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (US 2017/0285347 A1) to Cai et al.

As for claim 1, Cai discloses a near eye display system (a Near eye display (NED); figures 14; paragraphs [0062-0064]), comprising: at least one optical lens element comprising a first optical element and a second optical element that form a beam splitting interface (a lens prism assembly 

As for claim 2, Cai discloses the edge or lateral surface of the first optical element is an upper edge or upper lateral surface of the first optical element (display device 1410R on the edge 1426R of the upper portion 1425R’, which is the upper edge of lens prism assembly 1420R; figures 14; paragraphs [0051, 0062-0065]).

As for claim 3, Cai discloses the beam splitting interface is a bonding interface of the first and second optical elements (upper portion 1425R’ and lower portions 1425R" form a beam splitting bonding interface 1430R; figures 14; paragraphs [0062-0064]).

As for claim 4, Cai discloses the first optical element comprises an optical region optically coupled to the emissive display device (display device 1410R on the edge 1426R of the upper portion 1425R’, the display being a self-emissive display; figures 14; paragraphs [0051, 0062-0065]), wherein the optical region comprises a predetermined optical power (the display device includes de-centered micro-lenses 2000c-3 or 2000d-2 which are non-telecentric and thus have optical power[74] and figures 21 and 22; paragraphs [0075-0077]).

As for claim 5, Cai discloses the optical region comprises a lensing surface near the emissive display device (the display device includes de-centered micro-lenses 2000c-3 or 2000d-2 which are non-telecentric and thus have optical power; figures 21 and 22; paragraphs [0075-0077]).



As for claim 7, Cai discloses the first and second optical elements are aligned and bonded together to define the beam splitting interface using an optical index matching cement (the upper portion 1425R' and lower portion 1425R" can be aligned with each other and boned with an index-matching optical cement; figures 14; paragraphs [0062-0065]).

As for claim 8, Cai discloses that to reflect the light toward the eye box, a first surface of the first optical element reflects the light toward a second surface of the first optical element (display device 1410R on the edge 1426R of the upper portion 1425R’ transmits from point D through the lens prism assembly 1420R to E, the eye pupil plane 1450R, via the upper portion 1425R’, the beam splitting interface 1430R, the lower portions 1425R" to a reflection at A off the reflective surface 1440R, and again the beam splitting interface 1430R at B, reflecting off the interface toward point E; figures 14; paragraphs [0051,0062-0065]), and the second surface of the first optical element reflects the light toward the beam splitting interface that partially reflects the light to produce information light along a light information path (display device 1410R on the edge 1426R of the upper portion 1425R' transmits from point D through the lens prism assembly 1420R to E, the eye pupil plane 1450R, via the upper portion 1425R', the beam splitting interface 1430R, the lower portions 1425R” to a reflection at A off the reflective surface 1440R, and again the beam splitting interface 1430R at B, reflecting off the interface toward point E; figures 14; paragraphs [0051, 0062-0065]),

As for claim 9, Cai discloses a first surface of the second optical element reflects the information light toward a second surface of the second optical element that reflects the information light toward an optically reflective surface of the second optical element (display device 1410R on the edge 1426R of the upper portion 1425R' transmits from point D through the lens prism assembly 1420R to E, the eye pupil plane 1450R, via the upper portion 1425R', the beam splitting interface 1430R, the lower portions 1425R" to a reflection at A off the reflective surface 1440R, and again the beam splitting interface 1430R at B, reflecting off the interface toward point E; figures 14; paragraphs [0051, 0062-0065]).

As for claim 10, Cai discloses the optically reflective surface reflects the information light toward the second surface of the second optical element, the second surface of the second optical element reflects the information light toward the first surface of the second optical element, and the first surface of the second optical element reflects the information light toward the beam splitting interface again that partially reflects the information light to produce a portion of the information light (display device 1410R on the edge 1426R of the upper portion 1425R’ transmits from point D through the lens prism assembly 1420R to E, the eye pupil plane 1450R, via the upper portion 1425R’, the beam splitting interface 1430R, the lower portions 1425R" to a reflection at A off the reflective surface 1440R, and again the beam splitting interface 1430R at B, reflecting off the interface toward point E; figures 14; paragraphs [0051, 0062-0065]).

As for claim 11, Cai discloses the second surface of the first optical element reflects the portion of the information light through the first surface of the first optical element to reach the eye box 

As for claim 13, Cai discloses the optically reflective surface comprises a rotationally symmetrical surface (rotational symmetry of reflective surface 1440R; figure 14; paragraphs [0062-0065]).

As for claim 19, Cai discloses a horizontal dimension of the eye box is larger than a vertical dimension of the eye box (the disclosed NED has a horizontal dimension that is larger than its vertical dimension; figure 14; paragraph [0052, 0064]).

As for claim 20, Cai discloses the emissive display device is tiled with another emissive display device along a direction of the edge or the lateral surface of the first optical element to produce a total field of view (FOV) (the total FOV may be dived into two tiled up zones with two displays to produce the total FOV; figures 16A, 16B, 17; paragraphs [0057, 0067-0069)).

As for claim 21, Cai discloses the total FOV comprises a plurality of sub-FOVs, wherein each sub-FOV is displayed over a portion of a frame period (a prior art approach is to divide the FOV into a number of zones and cover each zone in a time sequence; figures 11A and 11B; paragraphs [0012, 0013]).

5. 	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2017/0285347 A1) in view of El-Ghoroury et al. (US 2017/0184776 A1). 
As for claim 12, Cai fails to disclose wherein the optical region comprises a rotationally symmetrical surface. 
However, El-Ghoroury discloses wherein the optical region comprises a rotationally symmetrical surface (the micro optical elements 250 may be rotationally symmetric; figure 7A; paragraphs [0072, 0073]). It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the system of Cai to provide the rotationally symmetrical surface, as taught by El-Ghoroury, in order to achieve shorter optical track lengths and a substantially more compact overall projection system[8], and to create distortion free 3D and multi-view 2D displays that provide the volumetric advantages plus a viewing experience over a wide viewing angle [12].

6.	Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 2017/0285347 A1) in view of Colucci, (US 5,777,795 A). 
As for claim 14, Cai fails to disclose the beam splitting interface comprises a polarized beam splitting (PBS) coating. However, Colucci discloses wherein the beam splitting interface comprises a polarized beam splitting (PBS) coating (the polarizing beam splitter 15 comprises a planar surface with a dielectric coatings; figures 1-3; column 3, lines 49 - column 4, line 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Cai to provide the polarized beam splitting (PBS) coating, as taught by Colucci, in order to provide the advantage of a compact path extender suitable for near eye displays (Colucci, Abstract).

As for claim 15, Cai fails to disclose wherein the PBS coating is disposed on a phase retarder layer, the PBS coating and phase retarder layer both being disposed between opposing portions of the optical lens element. However, Colucci discloses wherein the PBS coating is disposed on a phase retarder layer, the PBS coating and phase retarder layer both being disposed between opposing portions of the optical lens element (the polarizing beam splitter 15 comprises a planar surface with dielectric coatings in between first and second retarder plates 10 and 20, both the PBS 15 and the plates 10/20 between a focusing lens 40 and the image source 10; figures 1 -3; column 3, lines 11 - column 4, line 7). It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the system of Cai to provide wherein the PBS coating disposed on a phase retarder layer, as taught by Colucci, in order to provide the advantage of a compact path extender suitable for near eye displays (Colucci, Abstract).

As for claim 16, Cai fails to disclose wherein the PBS coating is configured to pass a p polarization state of light while reflecting an s polarization state of light. However, Colucci discloses wherein the PBS coating is configured to pass a p polarization state of light while reflecting an s polarization state of light (figures 1-3; column 3, lines 11 - column 4, line 7; column 4, lines 36-46); linearized polarized light may be reflected in one orientation and transmitted in the opposite, with a quarter wave retarder plate with a mirrored backing rotating the linearly polarized light reflecting off by mirrored retarder plate which is then reflected by the PBS. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Cai to provide wherein the PBS coating, as taught by Colucci, in order to provide the advantage of a compact path extender suitable for near eye displays (Colucci, Abstract).

As for claim 17, Cai fails to disclose wherein the phase retarder layer has a fast axis oriented at a selected angle relative to a p polarization direction. However, Colucci discloses wherein the phase retarder layer has a fast axis oriented at a selected angle relative to a p polarization direction (figures 1-3; column 3, lines 11-column 4, line 7; column 4, lines 36-46) (linearized polarized light may be reflected in one orientation and transmitted in the opposite, with a quarter wave retarder plate with a mirrored backing rotating the linearly polarized light reflecting off by mirrored retarder plate which is then reflected by the PBS, the light being then circularized polarized (fast axis oriented at 45 degrees)). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Cai to provide the phase retarder layer, as taught by Colucci, in order to provide the advantage of a compact path extender suitable for near eye displays (Colucci, Abstract).

As for claim 18, Cai fails to disclose wherein the angle relative to the p polarization direction and an amount of phase retardation are selected such that the polarization of light is in an s polarization state when a portion of the light is reversed by an optically reflective surface of the second optical element and subsequently incident on the PBS coating. However, Colucci discloses wherein the angle relative to the p polarization direction and an amount of phase retardation are selected such that the polarization of light is in an s polarization state when a portion of the light is reversed by an optically reflective surface of the second optical element and subsequently incident on the PBS coating (figures 1-3; column 3, lines 11 - column 4, line 7; column 4, lines 36-46; linearized polarized light may be reflected in one orientation and transmitted in the opposite, with a quarter wave retarder plate with a mirrored backing rotating .

Response to Arguments
7. 	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Cai does not disclose transmitted light being reflected by the first optical element, as required by claim 1. 
Examiner disagrees for the following reasons:
First, in claim 1, lines 2 -3, it reads that “at least one optical lens comprising a first optical element and a second optical element that form a beam splitting interface”. Therefore, as claimed, the first optical element, as well as the second optical element, is part, or partially forms, the beam splitting interface.
Next, Cai discloses, referring to Fig. 14, in Paragraph [0062], discloses that “The upper portion 1425R' on whose first edge 1426R the display device 1410R is disposed has a partially-reflective coating applied on its interface 1430R”. Also, Cai discloses in Paragraph [0062] that “The large plane feature of interface 1430R can have a transmittance of about 80% and a reflectance of about 20% but any suitable user-defined transmittance/reflectance ratio may be selected”.
. 

Conclusion
8.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692